EXHIBIT 10.26b

EXECUTION COPY

THIRD AMENDMENT, WAIVER AND CONSENT
to
CREDIT AGREEMENT

THIS THIRD AMENDMENT, WAIVER AND CONSENT to CREDIT AGREEMENT ("Amendment") is
made as of March 7, 2003 by and among Steiner Leisure Limited, a company
organized under the laws of The Commonwealth of the Bahamas (the "Borrower"),
the financial institutions listed on the signature pages hereof (the "Lenders")
and ABN AMRO Bank N.V., as contractual representative (the "Administrative
Agent"), under that certain Credit Agreement dated as of July 2, 2001 by and
among the Borrower, the Lenders, the Administrative Agent, SunTrust Bank, as
"Syndication Agent" and BankUnited, FSB, as "Documentation Agent", as amended by
the First Amendment, Waiver and Consent thereto dated as of March 8, 2002 and by
the Second Amendment and Consent thereto (the "Second Amendment") dated as of
December 31, 2002 (the "Credit Agreement"). Capitalized terms used but not
otherwise defined herein shall have the respective meanings given to them in the
Credit Agreement.

WHEREAS, the Borrower, the Lenders and the Administrative Agent are parties to
the Credit Agreement;

WHEREAS, the Borrower has informed the Lenders that the Borrower is
contemplating a series of Asset Sales involving the assets of Greenhouse Day Spa
Group, Inc., a Florida corporation, Steiner Marks Limited, a company organized
under the laws of The Commonwealth of the Bahamas and Steiner Day Spas, Inc., a
California corporation, which Asset Sales shall be consummated on substantially
the payment terms outlined on Exhibit A attached hereto, which Exhibit A shall
describe, with respect to each Asset Sale, (i) all cash (if any) and all
non-cash consideration required to be paid or otherwise transferred to the
Borrower and its Subsidiaries for the applicable transferred assets and (ii) all
transaction-related cash and non-cash payments required to be made by the
Borrower or any of its Subsidiaries to the purchasers (including actual amounts
and the maximum amount payable under contingent purchase price adjustments or
other contingent agreements) (as such terms relate to each Asset Sale, the
"Applicable Payment Terms") (each such Asset Sale being referred to individually
as a "Proposed Asset Sale" and, collectively as the "Proposed Asset Sales");

WHEREAS, Section 7.3(B)(iii)(a) of the Credit Agreement requires that any Asset
Sale permitted under such Section 7.3(B)(iii) be for consideration consisting of
at least eighty-five percent (85%) cash;

WHEREAS, Section 7.3(B)(iii)(b) of the Credit Agreement requires that any Asset
Sale permitted under such Section 7.3(B)(iii) be for consideration constituting
not less than fair market value for the applicable transferred assets, as
determined in good faith by the Borrower's board of directors or equivalent
governing body;

--------------------------------------------------------------------------------

WHEREAS, the Borrower closed (i) the "57th Street Asset Sale" (as defined on
Exhibit A attached hereto) on January 29, 2003 and (ii) the "Beverly Hills,
California Asset Sale" (as defined on Exhibit A attached hereto) on March 1,
2003;

WHEREAS, the Borrower has failed to comply with Section 2.5(C) of the Credit
Agreement, which requires that the Revolving Credit Obligations (other than any
outstanding L/C Obligations) be reduced to zero and remain at zero for a period
of thirty (30) consecutive days at least once each fiscal year (the "Clean-Down
Provision"), for the fiscal year ending 2001 and the fiscal year ending 2002;

WHEREAS, the Borrower has requested additional time to deliver the Subsidiary
Guarantees, Collateral Documents, corporate resolutions, opinions and other
documentation required by Sections 7.2(J), (K) and (N) of the Credit Agreement
and Section 2 of the Second Amendment in connection with the "Proposed
Acquisition" (under and as defined in the Second Amendment; herein, the "Final
Mandara Acquisition");

WHEREAS, the Borrower has requested that the Lenders (a) amend the Credit
Agreement as provided herein, (b) waive the Defaults resulting from (i) the
failure of the Borrower to comply with the provisions of Section 2.5(C) of the
Credit Agreement and (ii) the consummation of each of the 57th Street Asset Sale
and the Beverly Hills, California Asset Sale, and (c) consent to (i) the
Proposed Asset Sales and otherwise treat the Proposed Asset Sales as permitted
transactions under the Credit Agreement and (ii) an extension of time to deliver
the documents required under the Credit Agreement and the Second Amendment in
connection with the Final Mandara Acquisition; and

WHEREAS, the Lenders and the Administrative Agent have agreed to do so on the
terms and conditions set forth herein;

NOW, THEREFORE, in consideration of the premises set forth above, the terms and
conditions contained herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Borrower, the
Lenders and the Administrative Agent have agreed to the following consent to the
Credit Agreement.

Amendment

.
Effective as of the date hereof and subject to the satisfaction of the
conditions precedent set forth in
Section 4
below, the Administrative Agent and the Lenders hereby agree to amend the
definition of "
Net Cash Proceeds
" set forth in
Section 1.1
of the Credit Agreement by adding the following proviso at the end thereof:



provided

, however, that in each of the case of clauses (a) and (b) above, cash or Cash
Equivalents received by such Person or any of its Subsidiaries pursuant to
indemnification provisions in favor of such Person or its Subsidiaries and
provisions for reimbursement of costs and expenses actually incurred by such
Person or its Subsidiaries in connection with any Asset Sale (but whether or not
incurred at the time of closing) shall not be deemed "Net Cash Proceeds."



Waiver

.
Effective as of the date hereof and subject to the satisfaction of the
conditions precedent set forth in
Section 4
below, the Administrative Agent and the Lenders hereby agree to waive any
Default or Unmatured Default arising from (a) the closing of the 57
th
Street Asset Sale, and more specifically caused by a failure to satisfy
Section 7.3(B)(iii)(a)
of the Credit Agreement in connection therewith, (b) the closing of the

--------------------------------------------------------------------------------

 Beverly Hills, California Asset Sale, and more specifically caused by a failure
to satisfy Sections 7.3(B)(iii)(a) and (b) of the Credit Agreement in connection
therewith (provided, that for purposes of clarification, the waiver in this
clause (b) is further subject to the delivery of the certificate referred to in
Section 4(b)) and (c) the failure to comply with the Clean-Down Provision
described in Section 2.5(C) of the Credit Agreement for the fiscal years ending
2001 and 2002.



Consents

.



Consent to Proposed Asset Sales

.



Notwithstanding the provisions of Section 7.3(B)(iii)(a) and (b) of the Credit
Agreement to the contrary, effective as of the date hereof and subject to the
satisfaction of the conditions precedent set forth in Section 4 below, the
Administrative Agent and the Lenders hereby:

(x) agree that the requirement that any Asset Sale be for consideration
consisting of at least eighty-five percent (85%) cash shall be waived with
respect to the Proposed Asset Sales and consent to the consummation of each
individual Proposed Asset Sale, on substantially the Applicable Payment Terms
described on Exhibit A hereto (as the same may be amended or otherwise modified
with the prior written consent of the Administrative Agent; provided, that (a)
notwithstanding the footnote qualification on Exhibit A, neither the Borrower
nor any of its Subsidiaries shall make or become obligated to make any actual or
contingent cash payment that has not been specifically described on Exhibit A to
any purchaser in connection with such Proposed Asset Sale without the prior
written consent of the Administrative Agent and (b) the Borrower shall be
entitled to receive additional cash consideration not reflected on Exhibit A as
consideration for any Proposed Asset Sale upon notice to but without the prior
written consent of the Administrative Agent);

(y) agree that the requirement that any Asset Sale be for not less than fair
market value (as determined in good faith by the Borrower's board of directors
or equivalent governing body) as consideration for the applicable transferred
assets shall be satisfied with respect to the Proposed Asset Sales by (1) the
board of director's delegation of authority, through a duly authorized
resolution (the "Resolution"), to Leonard I. Fluxman, in his capacity as
president and chief executive officer of the Borrower ("Fluxman"), to make such
good faith determination of fair market value and (2) the delivery of the
certificates referred to in Section 4(b); and

(z) agree to otherwise treat each individual Proposed Asset Sale as a
transaction permitted under the terms of the Credit Agreement for all other
purposes under the Credit Agreement (including Sections 12.12(C)(ii) and
12.12(D) thereof);

--------------------------------------------------------------------------------

provided

, that in order for the foregoing
clauses (x)
,
(y)
and
(z)
to become effective with respect to any individual Proposed Asset Sale, the
conditions set forth in
Section 7.3(B)(iii)(c)
of the Credit Agreement shall have been satisfied, and the certificate referred
to in
Section 4(b)
shall have been delivered, with respect to such Proposed Asset Sale prior to its
consummation.



Notwithstanding the Borrower's assertion that it does not anticipate receiving
any cash consideration for any of the Proposed Asset Sales, nothing in this
Amendment shall in any way limit the Borrower's obligation to make a mandatory
prepayment of the Obligations in an amount equal to one hundred percent (100%)
of any Net Cash Proceeds of any Proposed Asset Sale or any Net Cash Proceeds
received upon conversion to cash or Cash Equivalents of non-cash proceeds from
any Proposed Asset Sale, in each case, in accordance with the terms of, and as
more fully described in, Section 2.5(B)(i) of the Credit Agreement.

Consent to Delivery of Mandara Collateral Documents

. Notwithstanding the provisions of
Sections 7.2(J)
,
(K)
and
(N)
of the Credit Agreement or Section 2 of the Second Amendment to the contrary,
effective as of the date hereof and subject to the satisfaction of the
conditions precedent set forth in
Section 4
below, the Administrative Agent and the Lenders hereby agree that, solely with
respect to the Mandara Final Acquisition, the Borrower and its Subsidiaries
shall be given until March 31, 2003 to comply with (i) all of the requirements
of the Collateral Documents in respect of the Proposed Acquisition and (ii) all
of the provisions regarding Collateral set forth in the Credit Agreement and the
other Loan Documents with respect to Mandara U.S. and Mandara Asia, including,
without limitation, the delivery of Subsidiary Guarantees, Collateral Documents,
corporate resolutions, opinions and other documentation in form and substance
reasonably satisfactory to the Administrative Agent in accordance with the terms
of
Sections 7.2(J)
,
(K)
and
(N)
of the Credit Agreement in each case, to the full extent applicable.



Condition of Effectiveness

.



The effectiveness of this Amendment is subject to the receipt by the
Administrative Agent of the following:

counterparts of this Amendment duly executed by the Borrower, the Required
Lenders and the Administrative Agent;

counterparts of the Reaffirmation attached hereto duly executed by each
Subsidiary Guarantor;

for the account of each Lender that delivers a duly executed signature page to
this Amendment, a fee by wire transfer of immediately available funds in the
amount of 7.5 basis points on the sum of (i) such Lender's Revolving Loan
Commitment and (ii) the aggregate outstanding principal amount of such Lender's
Term Loans;

a copy of the Resolution, certified to the Administrative Agent and the Lenders
by the Senior Vice President and General Counsel of the Borrower;

--------------------------------------------------------------------------------



all out-of-pocket expenses incurred by the Administrative Agent invoiced by
February 27, 2003 in connection with the Credit Agreement, this Amendment, any
other Loan Document or the transactions contemplated by any of the foregoing
(including, without limitation, the reasonable fees and disbursements of Sidley
Austin Brown &Wood and Clifford Chance US LLP), shall have been paid by the
Borrower; and

all legal matters incident to this Amendment and the effects hereof or any of
the Loan Documents shall be reasonably satisfactory to the Administrative Agent
and its counsel.

The effectiveness of Section 3(a) of this Amendment with respect to each
Proposed Asset Sale (including, without limitation, the Beverly Hills,
California Asset Sale, but excluding the 57th Street Asset Sale) is further
subject to the receipt by the Administrative Agent of a certificate, duly
executed by Fluxman, dated as of the date of such Proposed Asset Sale and
otherwise in form and substance satisfactory to the Administrative Agent,
certifying that, in Fluxman's good faith determination, the consideration
received under such Proposed Asset Sale constitutes not less than fair market
value for the assets transferred by the Borrower and its Subsidiaries in
connection therewith.

Administrative Agent's Authorization and Agreement to Release Liens

. The Administrative Agent reaffirms its agreement to deliver (and the Lenders
reaffirm the irrevocable authorization granted to the Administrative Agent to
deliver), upon the consummation of each Proposed Asset Sale permitted hereby and
upon at least five (5) Business Day's prior request by the Borrower (which,
notwithstanding anything to the contrary in the Credit Agreement, may be made
orally), such documents as may be necessary to evidence the release of the Liens
granted to the Administrative Agent for the benefit of the Holders of Secured
Obligations on the Collateral that is sold or transferred in connection with
such Proposed Asset Sale, subject to the terms of Section 12.12(D) of the Credit
Agreement.



Representations and Warranties of the Borrower

. The Borrower hereby represents and warrants as follows:



The execution, delivery and performance by the Borrower of this Amendment and of
the Credit Agreement as modified by this Amendment (i) has been duly authorized
by all requisite corporate action and (ii) will not violate (a) any provision of
any statute, rule or regulation, or the Certificate of Incorporation or By-laws
(or similar governing documents) of the Borrower, (b) any applicable order of
any court or any rule, regulation or order of any other agency of government or
(c) any indenture, agreement or other instrument to which any of the Loan
Parties is a party or by which any of the Loan Parties or any of their
properties is bound, or be in conflict with, result in a breach of, or
constitute (with notice or lapse of time or both) a default under, any such
indenture, agreement, or other instrument.

This Amendment and the Credit Agreement as modified hereby constitute legal,
valid and binding obligations of the Borrower and are enforceable against the
Borrower in accordance with their terms.

--------------------------------------------------------------------------------



As of the date hereof and giving effect to the terms of this Amendment, (i)
there exists no Default or Unmatured Default and (ii) the representations and
warranties contained in Article VI of the Credit Agreement, as modified hereby,
are true and correct, except for changes reflecting events, conditions or
transactions permitted or not prohibited by the Credit Agreement.

Reference to and Effect on the Credit Agreement and Loan Documents

.



Upon the effectiveness of this Amendment, each reference to the Credit Agreement
in the Credit Agreement or any other Loan Document shall mean and be a reference
to the Credit Agreement as modified hereby.

The Borrower reaffirms the terms and conditions of the Credit Agreement and the
Loan Documents executed by it, including, without limitation, the Security
Agreement, the Pledge Agreements, the Collection Account Agreements, the
Intellectual Property Security Agreements and the Real Property Documents, as
applicable, and acknowledges and agrees that except as specifically modified
above, the Credit Agreement and all other documents, instruments and agreements
executed and/or delivered in connection therewith shall remain in full force and
effect and are hereby ratified and confirmed.

The execution, delivery and effectiveness of this Amendment shall not, except as
expressly provided herein, operate as a waiver of any right, power or remedy of
the Administrative Agent or the Lenders, nor constitute a waiver of or consent
to any provision of the Credit Agreement or any other documents, instruments and
agreements executed and/or delivered in connection therewith.

Should there by a need for further waivers with respect to these covenants or
any other provisions of the Loan Documents, those requests shall be evaluated by
the Lenders when formally requested, in writing, by the Borrower, and the
Lenders may deny any such request for any reason in their sole discretion.

CONFIRMATION AND ACKNOWLEDGEMENT OF THE OBLIGATIONS; RELEASE

. THE BORROWER HEREBY (A) CONFIRMS AND ACKNOWLEDGES TO THE ADMINISTRATIVE AGENT
AND THE LENDERS THAT IT IS VALIDLY AND JUSTLY INDEBTED TO THE ADMINISTRATIVE
AGENT AND THE LENDERS FOR THE PAYMENT OF ALL SECURED OBLIGATIONS WITHOUT OFFSET,
DEFENSE, CAUSE OF ACTION OR COUNTERCLAIM OF ANY KIND OR NATURE WHATSOEVER AND
(B) REAFFIRMS AND ADMITS THE VALIDITY AND ENFORCEABILITY OF THE CREDIT AGREEMENT
AND THE LOAN DOCUMENTS AND THE LIENS IN THE COLLATERAL WHICH WERE GRANTED
PURSUANT TO ANY OF THE LOAN DOCUMENTS OR OTHERWISE. THE BORROWER, ON ITS OWN
BEHALF AND ON BEHALF OF ITS SUCCESSORS AND ASSIGNS, HEREBY WAIVES, RELEASES AND
DISCHARGES THE ADMINISTRATIVE AGENT AND EACH LENDER AND ALL OF THE AFFILIATES OF
THE ADMINISTRATIVE AGENT AND EACH LENDER, AND ALL OF THE DIRECTORS, OFFICERS,
EMPLOYEES, ATTORNEYS, AGENTS, SUCCESSORS AND ASSIGNS OF THE ADMINISTRATIVE
AGENT, EACH LENDER AND SUCH AFFILIATES, FROM ANY AND ALL CLAIMS, DEMANDS,
ACTIONS OR CAUSES OF ACTION (KNOWN OR UNKNOWN) ARISING OUT OF OR IN ANY WAY
RELATING TO ANY OF THE LOAN DOCUMENTS AND ANY DOCUMENTS, AGREEMENTS,

--------------------------------------------------------------------------------

 DEALINGS OR OTHER MATTERS CONNECTED WITH ANY OF THE LOAN DOCUMENTS, IN EACH
CASE TO THE EXTENT ARISING (X) ON OR PRIOR TO THE DATE HEREOF OR (Y) OUT OF, OR
RELATING TO, ACTIONS, DEALINGS OR MATTERS OCCURRING ON OR PRIOR TO THE DATE
HEREOF.



Governing Law

. THE ADMINISTRATIVE AGENT ACCEPTS THIS AMENDMENT, ON BEHALF OF ITSELF, THE
ARRANGER AND THE LENDERS, AT CHICAGO, ILLINOIS BY ACKNOWLEDGING AND AGREEING TO
IT THERE. ANY DISPUTE BETWEEN THE BORROWER AND THE ADMINISTRATIVE AGENT, THE
ARRANGER, ANY LENDER, OR ANY OTHER HOLDER OF SECURED OBLIGATIONS ARISING OUT OF,
CONNECTED WITH, RELATED TO, OR INCIDENTAL TO THE RELATIONSHIP ESTABLISHED
BETWEEN THEM IN CONNECTION WITH, THIS AMENDMENT OR THE CREDIT AGREEMENT OR ANY
OF THE OTHER LOAN DOCUMENTS, AND WHETHER ARISING IN CONTRACT, TORT, EQUITY, OR
OTHERWISE, SHALL BE RESOLVED IN ACCORDANCE WITH THE INTERNAL LAWS (INCLUDING,
WITHOUT LIMITATION, 735 ILCS SECTION 105/5-1 ET SEQ., BUT OTHERWISE WITHOUT
REGARD TO THE CONFLICT OF LAWS PROVISIONS) OF THE STATE OF ILLINOIS.



Costs and Expenses

. The Borrower acknowledges and agrees that its obligations set forth in Section
11.7 of the Credit Agreement include the preparation, execution and delivery of
this Amendment and any other documentation contemplated hereby or thereby
(whether or not this Amendment becomes effective or the transactions
contemplated hereby are consummated), including, but not limited to, the
reasonable fees and disbursements of Sidley Austin Brown & Wood and Clifford
Chance US LLP, counsel to the Administrative Agent.



Loan Document

. This Amendment is a Loan Document pursuant to the Credit Agreement and shall
(unless expressly indicated herein or therein) be construed, administered, and
applied, in accordance with all of the terms and provisions of the Credit
Agreement.



Successors and Assigns

. The provisions of this Amendment shall be binding upon, and inure to the
benefit of, the parties hereto and their respective successors and assigns.



Headings

. Section headings in this Amendment are included herein for convenience of
reference only and shall not constitute a part of this Amendment for any other
purpose.



Counterparts

. This Amendment may be executed by one or more of the parties hereto on any
number of separate counterparts, and all of said counterparts taken together
shall be deemed to constitute one and the same instrument. Delivery of an
executed counterpart of a signature page of this Amendment by facsimile shall be
effective as delivery of a manually executed counterpart of this Amendment.

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, this Amendment has been duly executed as of the day and year
first above written.

STEINER LEISURE LIMITED

,  as the Borrower



 

/s/

Name: Leonard I. Fluxman

Title: President & Chief Executive Officer

 

 

ABN AMRO BANK N.V

., as Administrative Agent and as a Lender



 

/s/

Name: Steven C. Wimpenny

Title: Group Senior Vice President

 

/s/

Name: Parker H. Douglas

Title: Senior Vice President

 

 

SUNTRUST BANK,

as Syndication Agent and as a Lender



 

/s/

Name: Sanja Shank

Title: Vice President

 

 

BANKUNITED FSB

, as Documentation Agent and as a Lender



 

/s/

Name: Roberto Pelaez

Title: Senior Vice President & Director

--------------------------------------------------------------------------------

 

 

THE INTERNATIONAL BANK OF MIAMI,

N.A., as a Lender



 

/s/

Name: Caridad Errazquin

Title: Vice President

 

 

HSBC BANK USA

, as a Lender



 

/s/

Name: Gregory Roll

Title: First Vice President